DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 6/19/20 and 2/11/22 have been considered by the examiner.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18 and 19 recite apparatus claims of a ‘wind farm’, but depend from method claim 11, making it unclear whether an apparatus or a method are being claimed and what is the scope of the invention. For the purpose of examination, claim 18, line 1, shall be interpreted as reciting ‘The windfarm of claim 12’.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 8-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke (US 2019/0145376) in view of Ubben (2016/0237990).
 	With respect to claim 1, Hardwicke discloses a method for controlling a power system (Fig. 3 200), the method comprising: generating, via at least one inverter-based resource (Fig. 3 100) of the power system, one or more command signals (Fig. 4 304); dynamically estimating, via the at least one inverter-based resource, a reactive power capability (Fig. 4 308) of the at least one inverter-based resource; sending (Fig. 4 312), via the at least one inverter-based resource, the reactive power capability to a system-level controller (Fig. 3 204) of the power system; and, controlling (Fig. 4 314) the power system based on the reactive power capability. Hardwicke remains silent as to the details of the dynamically estimating.
 	Ubben discloses a method for controlling a power system (Fig. 3 200), the method comprising: generating, via at least one inverter-based resource (Fig. 4 360.n) of the power system, one or more command signals (Fig. 4 Qcmd) via a regulator (Fig. 4 310) of at least one inverter-based resource; dynamically estimating, via the at least one inverter-based resource, a reactive power capability (Fig. 5 430) of the at least one inverter-based resource based, at least in part, on a reactive power feedback signal CMD), or reactive current command signals.  	With respect to claim 3, Hardwicke in view of Ubben make obvious the method of claim 1, further comprising dynamically estimating the reactive power capability of the at 
 	Ubben discloses a wind farm (Fig. 3 200) generating one or more command signals (Fig. 5 Qcmd) via a regulator (Fig. 4 310) and dynamically estimating a reactive power capability (Fig. 5 430) based, at least in part, on a reactive power feedback signal (Fig. 5 325) and the one or more command signals (Fig. 5 Qcmd).It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein each of the turbine-level controllers perform a plurality of operations, the plurality of operations comprising: generating one or more command signals via a regulator of a respective wind turbine generator of the plurality of wind turbine generators of the wind farm; dynamically estimating a reactive power capability of the respective wind turbine generator based, at least in part, on a reactive power feedback signal and the one or more command signals, in order to estimate the reactive power capability to better reflect the actual reactive power capability.
 	With respect to claim 13, Hardwicke in view of Ubben make obvious the wind farm of claim 12, further comprising dynamically estimating the reactive power capability 
 	Ubben discloses wherein sending the reactive power capability to the farm-level controller further comprises: sending the reactive power capability upper value (Fig. 4 330) and the reactive power capability lower value (Fig. 4 340) to the farm-level controller (Fig. 3 222); and, setting (Fig. 4 330,340) upper and lower limits of a regulator of the farm-level controller equal to the reactive power capability upper and lower values from one or more (Fig. 4 372,374) of the plurality of turbine-level controllers, and wherein controlling the wind farm based on the reactive power capability further comprises: generating a reactive power command (Fig. 4 315 with limits 330,340) for one or more of the plurality of wind turbine generators (Fig. 4 360.n) using the regulator (Fig. 4 310) of the farm-level controller with the reactive power capability upper and lower values from one or more of the plurality of turbine-level controllers set as the 
 	With respect to claim 19, Hardwicke in view of Ubben make obvious the wind farm of claim 18, wherein the reactive power commands are distributed (Ubben Fig. 4 350) to the plurality of inverter-based resources (Ubben Fig. 4 360.1-360.n) so as to have unconstrained inverter-based resources within the power system compensate for any reduction in reactive power capabilities due to constrained inverter-based resources within the power system (Hardwicke paragraph 44).
Allowable Subject Matter
 	Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein dynamically estimating the reactive power capability of the at least one inverter-based resource further comprises: if the one or more command signals equal the upper limit, then setting the reactive power capability upper value equal to the reactive power feedback signal and the reactive power capability lower value equal to a lower reactive power equipment rating for the at least one inverter-based resource.  	Claim 15 is indicated as possessing allowable subject primarily for the same reasons as claim 5. 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samaan (US 2020/0373759) and Gupta (US 2021/0184462) disclose controlling a power system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839